Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-23-2005

USA v. Lore
Precedential or Non-Precedential: Precedential

Docket No. 03-3043




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Lore" (2005). 2005 Decisions. Paper 9.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/9


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
UNITED STATES COURT OF APPEALS
     FOR THE THIRD CIRCUIT


Nos. 03-3043, 03-3217, 03-4349, 03-4350


   UNITED STATES OF AMERICA

                  v.

           JOSEPH LORE,

                                   Appellant in No. 03-3043


   UNITED STATES OF AMERICA

                  v.

           DENISE BOHN,

                                   Appellant in No. 03-3217


   UNITED STATES OF AMERICA

                  v.

        JOSEPH PELLICCIA,

                                   Appellant in No. 03-4349


   UNITED STATES OF AMERICA

                  v.

         WILLIAM HURLEY,

                                   Appellant in No. 03-4350
                     On Appeal from the United States District Court
                             for the District of New Jersey
                         (D.C. Crim. No. 99- cr-00292-4/3/6/5)
                      Honorable Mary Little Cooper, District Judge


                       Submitted under Third Circuit LAR 34.1(a)
                                   October 28, 2005

          BEFORE: SLOVITER, FISHER, and GREENBERG, Circuit Judges

                                (Filed: December 2, 2005)


                            ORDER AMENDING OPINION


      It is hereby ordered that the last complete sentence in the first complete paragraph
on page 30 of the slip opinion in this case is deleted. The sentence deleted reads as
follows:

       Moreover, notwithstanding the alternative to the loss calculation, the
       problem of enhancements based upon facts found by the district court by a
       preponderance of the evidence still remains. See Lore App. at 267-77
       (district court imposing enhancement for obstruction of justice based upon a
       preponderance of the evidence.

                                                 By the court,

                                                 /s/ Morton I. Greenberg
                                                  Circuit Judge

DATED: December 23, 2005
DMM/cc: Marc Fernich, Esq.
        Michael P. Koribanics, Esq.
        Mr. Joseph Pelleccia
        Leonard Meyerson, Esq.
        George S. Leone, Esq.
        David B. Lat, Esq.



                                            2